United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF THE NAVY,
PEARL HARBOR NAVAL SHIPYARD,
Pearl Harbor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen M. Shaw, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-743
Issued: April 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 2, 2011 appellant, through his attorney, timely appealed the August 9, 2010
merit decision of the Office of Workers’ Compensation Programs (OWCP), which found that
appellant received an overpayment of compensation. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant received an overpayment in the amount of $185,222.30.

1
2

5 U.S.C. §§ 8101-8193.

Appellant’s counsel submitted evidence to the Board that had not previously been submitted to OWCP. The
Board’s appellate review is limited to evidence that was in the case record at the time OWCP issued its final
decision. 20 C.F.R. § 501.2(c) (2010). Accordingly, any new evidence received after OWCP’s August 9, 2010
decision will not be considered on appeal.

FACTUAL HISTORY
This case has previously been before the Board.3 Appellant, a 57-year-old former pipe
insulator, has an accepted claim for concussion, cervical strain and temporomandibular joint
dysfunction, which occurred on November 10, 1980. He stopped work on December 17, 1985.
In March 1986, OWCP placed appellant on the periodic compensation rolls and he continued to
receive disability compensation for almost two decades.4
In January 1998, appellant started a handyman services business, which he and his wife
later incorporated under the name of Repairs With Care Home Service, Inc. (RWC),5 which
remained in business through the latter part of 2004.
OWCP periodically received financial disclosure statements Form CA-1032 from
appellant. While appellant informed OWCP of his involvement with the family-owned business,
he failed to report earnings from his work with RWC.6 He would later acknowledge that he
intentionally omitted his RWC earnings so that OWCP would not reduce his wage-loss
compensation.
Based on misinformation provided on Form CA-1032, appellant was indicted under 18
U.S.C. § 1920 for making false statements to obtain federal employees’ compensation benefits.
On November 20, 2006 he pled guilty to one count of knowingly and willfully making materially
false and fraudulent written representations in connection with the receipt of FECA benefits.
Appellant received a sentence of five years probation. He was also ordered to make restitution to
the Department of Labor (DOL) in the amount of $45,119.29.
As a consequence of his fraudulent activity, OWCP terminated appellant’s compensation
and medical benefits pursuant to 5 U.S.C. § 8148(a).7 It also found that he forfeited his right to
compensation for the period December 3, 1996 through October 29, 2005. Appellant had
received $302,146.88 in wage-loss compensation for the period in question, which OWCP
declared an overpayment. He was found at fault in creating the overpayment, and thus, he was
not entitled to waiver of recovery. OWCP credited appellant $45,119.29 for court-ordered
restitution.

3

Docket No. 08-2425 (issued August 3, 2009).

4

Appellant received wage-loss compensation through October 29, 2005.

5

Appellant’s 1998 federal income tax records (Form 1040) showed that he was self-employed as a handyman,
with calendar year gross business receipts of $41,757.00.
6

Appellant filed Form CA-1032 on March 3, 1998, September 20, 1999, April 9, 2001, June 3, 2002 and
February 18, 2003. On each of the above-noted forms, he reported a $0.00 rate of pay and $0.00 actual earnings
with respect to his handyman business activities.
7

Any individual convicted of a violation of section 1920 of title 18 or any other federal or state criminal statute
relating to fraud in the application for or receipt of any benefit under this subchapter or subchapter III of this
chapter, shall forfeit (as of the date of such conviction) any entitlement to any benefit such individual would
otherwise be entitled to under this subchapter or subchapter III for any injury occurring on or before the date of such
conviction. Such forfeiture shall be in addition to any action the Secretary may take under section 8106 or 8129.
5 U.S.C. § 8148(a).

2

When the case was previously on appeal, the Board disagreed with OWCP’s
determination that appellant forfeited compensation for the entire period December 3, 1996 to
October 29, 2005. Instead, the Board found that appellant forfeited compensation for the period
December 3, 1996 to March 3, 1998, June 20, 1998 to September 20, 1999 and January 9, 2000
to February 18, 2003.8 The wage-loss compensation appellant received during that timeframe
was properly declared an overpayment. The Board further found that he was at fault in creating
the overpayment, and therefore, he was not eligible for a waiver of recovery. Because the record
was unclear regarding the amount of compensation appellant received during the above-noted
periods, the Board remanded the case for OWCP to calculate the amount of overpayment. The
Board’s August 3, 2009 decision is incorporated herein by reference.9
On remand, OWCP calculated a forfeiture/overpayment of $185,222.30 for the period
December 3, 1996 to March 3, 1998, June 20, 1998 to September 20, 1999 and January 9, 2000
to February 18, 2003. This figure was derived by subtracting the compensation paid for the
excluded periods from the previous overpayment figure of $302,146.88.10 OWCP also noted
various credits, including $45,119.29 for court-ordered restitution.
By decision dated August 9, 2010, OWCP found that appellant had an outstanding
overpayment of $98,334.88.11
LEGAL PRECEDENT
A partially disabled employee may be required to report his earnings from employment
or self-employment, by affidavit or otherwise, in the manner and at the times specified by
OWCP.12 If an employee knowingly omits or understates any earnings or work activity in
making a report, he shall forfeit the right to compensation with respect to any period for which
the report was required.13 Forfeiture results in an overpayment of compensation for the period of
the forfeiture and is subject to recovery under 5 U.S.C. § 8129.14

8

The forfeiture/overpayment was justified based on CA-1032 forms dated March 3, 1998, September 20, 1999,
April 9, 2001, June 3, 2002 and February 18, 2003. Each Form CA-1032 covered a 15-month period prior to the
date signed by appellant. The Board set aside OWCP’s finding with respect to forfeiture/overpayment for the period
March 4 to June 19, 1998, September 21, 1999 to January 8, 2000 and February 19, 2003 to October 29, 2005
because the record did not include any corresponding Form CA-1032 forms or other evidence to support forfeiture
for those periods.
9

The Board subsequently denied reconsideration by order dated November 19, 2009 (Docket No. 08-2425).

10

For the periods excluded by the Board, OWCP deducted a total of $116,924.58.

11

The overpayment balance reflected the above-noted court-ordered restitution and a credit of $44,555.06 for
funds OWCP obtained from the Office of Personnel Management (OPM) through garnishment of appellant’s
disability annuity. Appellant also received a $37.60 credit because of a discrepancy regarding the total
compensation awarded from December 3, 1996 through October 29, 2005. The $98,334.88 balance also included
what appears to be accrued interest at one percent.
12

5 U.S.C. § 8106(b); 20 C.F.R. § 10.525.

13

Id.; Id. at § 10.529(a).

14

Id.; Id. at § 10.529(b).

3

ANALYSIS
In its August 3, 2009 decision, the Board found that appellant forfeited his compensation
for the period December 3, 1996 to March 3, 1998, June 20, 1998 to September 20, 1999 and
January 9, 2000 to February 18, 2003, which resulted in an overpayment of compensation. The
Board remanded the case to OWCP for a determination of the amount of benefits appellant
received during the forfeiture period. On remand, OWCP determined that appellant received
$185,222.30 in compensation benefits during the specified period.
On appeal, counsel did not present any evidence or argument that would warrant
revisiting the Board’s prior determination that appellant forfeited his wage-loss compensation for
the period December 3, 1996 to March 3, 1998, June 20, 1998 to September 20, 1999 and
January 9, 2000 to February 18, 2003. Moreover, he did not specifically challenge OWCP’s
finding that appellant received $185,222.30 in compensation for the above-noted period. OWCP
originally calculated an overpayment of $302,146.88 for the period December 3, 1996 through
October 29, 2005. From that amount, it deducted $9,419.14 for the excluded period of March 4
to June 16, 1998 and another $9,746.79 for the excluded period of September 21, 1999 to
January 8, 2000. OWCP also deducted $97,758.65 for the excluded period of February 19, 2003
to October 29, 2005, for a total combined reduction of $116,924.58. The Board finds that the
record supports that appellant received an overpayment of compensation in the amount of
$185,222.30 for the period December 3, 1996 to March 3, 1998, June 20, 1998 to September 20,
1999 and January 9, 2000 to February 18, 2003. Counsel has not challenged the Board’s prior
findings with respect to fault or waiver of recovery of the overpayment. Accordingly, the Board
need not revisit those findings.
Counsel’s only argument on appeal is that the court-ordered restitution of $45,119.29
constituted a global settlement, and thus, represented the extent of appellant’s repayment
obligation to OWCP regarding the current forfeiture/overpayment.15 He raised this same
argument when the case was previously on appeal. Counsel also previously challenged OWCP’s
attempt at garnishing appellant’s OPM disability benefits. As noted in the Board’s August 3,
2009 decision, the scope of the court-ordered restitution and OWCP’s efforts to garnish appellant’s
OPM benefits are essentially debt collection issues, which are beyond the Board’s current
jurisdiction.16 As a result of appellant’s November 20, 2006 guilty plea and subsequent conviction,
he forfeited his right to receive any further benefits under FECA.17 Because appellant is not
currently receiving wage-loss compensation, the Board does not have jurisdiction to consider
OWCP’s methods for recovering the $185,222.30 overpayment.18

15

Counsel also submitted additional evidence regarding the March 27, 2007 criminal judgment, which included
restitution. As previously indicated, supra note 2, the Board is precluded from considering evidence that was not
before OWCP at the time of its final decision.
16

See Joan Ross, 57 ECAB 694, 703-04 (2006); Danny E. Haley, 56 ECAB 393, 402-03, n.34 (2005); Federal
(FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter 6.300.18 (May 2004).
17

5 U.S.C. § 8148(a); 20 C.F.R. § 10.17.

18

Joan Ross, supra note 16.

4

CONCLUSION
The Board finds that appellant received an overpayment of $185,222.30 for the period
December 3, 1996 to March 3, 1998, June 20, 1998 to September 20, 1999 and January 9, 2000
to February 18, 2003. OWCP’s August 9, 2010 decision incorrectly identified “$98,334.88” as
the amount of the overpayment. Rather than representing the amount of the overpayment, that
figure purports to represent the outstanding balance owed OWCP after certain credits and
unspecified accrued interest were applied to the $185,222.30 overpayment.19 The August 9,
2010 decision is modified to reflect an overpayment of $185,222.30.
ORDER
IT IS HEREBY ORDERED THAT the August 9, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: April 3, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

As noted, OWCP credited appellant $37.60 for a calculation discrepancy, $45,119.29 for court-ordered
restitution and $44,555.06 for funds garnished from appellant’s OPM disability annuity, for a total credit of
$89,711.95. These credits would reduce the overpayment balance to $95,510.35. However, a July 8, 2010
memorandum indicated that OWCP calculated interest at one percent on the outstanding overpayment balance. The
exact amount of interest charge is not readily apparent from the record, but if one subtracts the preinterest balance of
$95,510.35 from the reported outstanding balance of “$98,334.88,” it appears that accrued interest totaled
$2,824.53.

5

